Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loretz et al. (U.S. 2011/0155393A1).
Regarding claim 1, Loretz et al. discloses an apparatus (40, see fig. 1 and 3) for generating electrical power (refer to paragraph 0020), the apparatus (40) comprising: at least one housing assembly (fig. 1: housing comprising sections 60, 62-64, 44) including: a housing (one of sections 60, 62-64, 44) located at a tubular (23) configured to be disposed in a borehole in a resource bearing formation (see fig. 1), the tubular 
one or more conductive coils (209) surrounding the fluid chamber (205); and a reciprocating magnetic shuttle (62, 67; refer to paragraphs 0021, 0022, and 0032) disposed in the fluid chamber and dividing the fluid chamber into a first volume (202) and a second volume (204); a first conduit (see fig. 3) connected to the first volume (202), and a second conduit (see fig. 3) connected to the second volume (204; see fig. 3), the first conduit and the second conduit extending from the tubular conduit to an annulus (210 and/or 214; refer to paragraph 0020) in the borehole (see fig. 1); 
and at least one switching assembly (601-604) configured to alternate between a first operating state and a second operating state, wherein the first volume (202) is in fluid communication with the annulus (pressure zone 210) via the first conduit and the second volume (204) is in fluid communication with the tubular conduit (pressure zone 214) via the second conduit when the switching assembly is in the first operating state (refer to paragraph 0031-0032), and the first volume (202) is in fluid communication with the tubular conduit (pressure zone 214) via the first conduit and the second volume (204) is in fluid communication with the annulus (pressure zone 210; paragraph 0020: the pressure differential may be derived from a first zone inside of the tubing string and a second zone outside of the tubing string, therefore zone 210 can be the annulus and zone 214 inside the tubing string) via the second conduit when the switching assembly is in the second operating state (refer to paragraph 0031-0032); 
1-604) including at least one switching device (66)LIH4-64541-US-NP (BAO1787US)2Application No. 16/234,936 configured to control the direction of the differential pressure based on an axial location of the magnetic shuttle (62, 67) in the fluid chamber being within a proximity of an end of the fluid chamber (205; paragraph 0030-0031: the controller/switching device 66 operates valves 60 which apply differential pressure across magnetic shuttle 62 in an alternate fashion to drive shuttle/piston 62 left to right or right to left as the volume of the chambers 202 and 204 are changed. During these cycles, the axial location of the shuttle 62, 67 are in proximity to an end of the fluid chamber).
Regarding claim 2, Loretz et al. discloses an electrical connector (paragraph 0024: power conditioning circuitry) configured to supply electrical power to a downhole component (70, see fig. 1 and refer to paragraph 0019) from the one or more conductive coils (refer to paragraph 0024 and 0029).  
Regarding claim 3 and 14, Loretz et al. discloses a first valve (601 and/or 602) disposed in the first conduit and a second valve (603 and/or 604) disposed in the second conduit, the first valve and the second valve operable to switch between the first operating state and the second operating state (refer to paragraph 0031-0032).  

Regarding claim 5, Loretz et al. discloses the at least one switching device (66) is configured to be powered by at least some of the electric current (refer to paragraph 0025).  
Regarding claim 6, Loretz et al. discloses wherein the at least one switching device (66) is configured to operate the first valve and the second valve to switch between the first operating state and the second operating state in response to a periodic signal or command (refer to paragraph 0031-0032).  
Regarding claim 12, Loretz et al. discloses a method of generating electrical power (refer to abstract), the method comprising: deploying a power generation assembly (40, fig. 1 and 3 and refer to paragraph 0020) with a tubular (23) in a borehole in a resource bearing formation (see fig. 1), the tubular (23) including a tubular conduit through which a borehole fluid is circulated (see fig. 1 and refer to paragraph 0019), the power generation assembly (40) including at least one housing assembly (fig. 1: housing comprising sections 60, 62-64, 44) having a housing (one of sections 60, 62-64, 44) located at the tubular (see fig. 1), the housing including a fluid chamber (205) configured to receive the borehole fluid (refer to paragraph 0034 and 0037), 
one or more conductive coils (209) surrounding the fluid chamber (205), and a reciprocating magnetic shuttle (62, 67; refer to paragraph 0022) disposed in the fluid chamber (205) and dividing the fluid chamber into a first volume (202) and a second volume (204); connecting a first conduit to the first volume (202), and connecting a 
operating at least one switching assembly (601-604) to alternate between a first operating state and a second operating state, wherein the first volume (202) is in fluid communication with the annulus (pressure zone 210) via the first conduit and the second volume (204) is in fluid communication with the tubular conduit (pressure zone 214) via the second conduit when the switching assembly is in the first operating state (refer to paragraph 0031-0032), and the first volume (202) is in fluid communication with the tubular conduit (pressure zone 214) via the first conduit and the second volume (204) is in fluid communication with the annulus (pressure zone 210; paragraph 0020: the pressure differential may be derived from a first zone inside of the tubing string and a second zone outside of the tubing string, therefore zone 210 can be the annulus and zone 214 inside the tubing string) via the second conduit when the switching assembly is in the second operating state (refer to paragraph 0031-0032); 
and LIH4-64541-US-NP (BA01787US)25causing the magnetic shuttle to move within the fluid chamber (205) in a reciprocating motion by alternating between the first operating state and the second operating state to alternate a direction of a differential pressure between the first volume (202) and the second volume (204), and generating an electric current in the one or more conductive coils (refer to paragraphs 0021-0022), the switching assembly (601-604) including at least one switching device (66)LIH4-64541-US-NP (BAO1787US)2Application No. 16/234,936 configured to control the direction of the differential pressure based on an axial location of the magnetic shuttle (62, 67) in the fluid chamber being within a proximity of an end of the fluid chamber (205; paragraph 
Regarding claim 13, Loretz et al. discloses supplying electrical power to a downhole component (70) from the one or more conductive coils (refer to paragraphs 0019, 0024, and 0029).  
Regarding claim 16, Loretz et al. discloses the at least one switching device (66) is configured to be powered by at least some of the electric current (refer to paragraph 0025), and operating the switching assembly includes sending a periodic signal or command to the at least one switching device to switch between the first operating state and the second operating state (refer to paragraph 0031-0032).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. (U.S. 2011/0155393A1), in view of Swist (U.S. 2012/0312548A1).

However, Loretz et al. fail to teach the at least one switching device includes a first switching device configured to control the first valve and a second switching device configured to control the second valve.  
Swist teach a system comprising a first switching device/controller (2930) configured to control a first valve (2910) and a second switching device (2940) configured to control a second valve (2920; see fig. 29 and refer to paragraphs 0126-0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loretz et al. to have two switching devices wherein a first switching device configured to control the first valve and a second switching device configured to control the second valve, as taught by Swist to serve as back up in case one breaks down, so that the second controller continues to control the valves without removing the string from downhole.  
Allowable Subject Matter
Claims 8-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 05/14/2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagree. Loretz et al. disclose the controller/switching device 66 operating valves 60 which apply differential pressure across magnetic shuttle 62 in an alternate fashion to drive shuttle/piston 62 left to right or right to left as the volume of the chambers 202 and 204 are changed. During this right and left movement, the direction of the differential pressure on the magnetic shuttle is changed based on an axial location of the shuttle 62. The axial location of the shuttle 62 will be in proximity to the right or left end of a fluid chamber during the right and left movement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/Examiner, Art Unit 3672